DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 26 is objected to because of the following informalities:  in the 1st line of claim 26, the claim dependency from claim 25 should be changed since claim 25 was cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 16, 18, 19, 22, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, the limitation “the at least two lateral support rollers are provided with respective position measuring devices” (of claims 15, 18, and 22) do not further limit the newly amended portion of independent claim 13 that recites “at least two lateral support rollers provided with respective position measuring devices”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harter, Jr. et al. (US 2,770,021).
Regarding new independent claim 33, Harter, Jr. et al. disclose a roller stand for use in a strand casting system (column 2, lines 17-66; column 8, lines 3-22; column 9, line 40 through column 10, line 11; and Figures 1 and 8), in which the roller stand comprises the following structural features (in referring to Figures 1 and 8):
a support frame (96,100) for mounting at least one lower support roller (92); and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-24 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Harter, Jr. et al. (US 2,770,021) in view of Pleschiutschnigg et al. (US 2002/0005266).
Regarding claims 13, 15, 18, 22, 24, 27, and 28, Harter, Jr. et al. disclose a roller stand for use in a strand casting system (column 2, lines 17-66; column 8, lines 3-22; column 9, line 40 through column 10, line 11; and Figures 1 and 8), in which the roller stand comprises the following structural features (refer to Figures 1 and 8):
a support frame (96,100) for mounting at least one lower support roller (92); and
at least two lateral support rollers (92), wherein the at least two lateral support rollers (92) are elastically mounted on the support frame (96,100) by at least one passive elastic element comprising coil springs (110).
Harter, Jr. et al. fail to teach that the rollers are provide with positioning measuring devices.
However, Pleschiutschnigg et al. disclose a strand guide element of a continuous casting plant (abstract; paragraphs [0038]-[0042], [0046], and [0048]; and Figures 1-3), in which the strand guide element has a roller support defining guide rollers (1, 2) mounted in frames (5, 6), wherein the roller support further includes both pressure sensors and position sensors, of which each of the position sensors serve as a position measuring device at the roller support and is in communication with control elements, for the purpose of controlling the position relative to the guide rollers, thus enabling an adjustment to a thickness of a strand to be cast (abstract; and paragraphs [0042], [0046], and [0048]).

Regarding claims 14, 16, 19, 21, 23, and 26, and in view of the combined teachings of Harter, Jr. et al. and Pleschiutschnigg et al.), it would have been obvious to one of ordinary skill in the art to provide at least one of the upper support rollers to be elastically mounted, since duplication of working parts (support rollers) to attain an equivalent function is within the skill of one of ordinary skill in the art, for the purpose of providing support to the roller stand for use in a strand casting system.  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, the lower support rollers and the lateral support rollers of Harter, Jr. et al. are arranged in a single plane (see Figures 1 and 8).
Regarding claim 20, the lateral support rollers are arranged in a first plane, and at least one of the lower support rollers is arranged on a second plane, wherein the first and second planes are different (see Figures 1-3 of Pleschiutschnigg et al.).

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on December 6, 2021.  The amendment overcomes the prior objections to the drawings 

Applicants’ arguments with respect to claims 13-24, 26-28, and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        January 12, 2022